EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Ishan P. Weerakoon (Reg. No. 66,471) on February 7, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
1. (Currently Amended) A combination lock, including: 
locking means operable to move between a first position in which the lock is in a locked state and a second position in which the lock is in an unlocked state; 
a set of mechanical combination inputs operable by a user of the lock to define an input combination; and 
a controller having a network interface and being configured to receive via the network interface one or more unlock combinations, and wherein the controller is configured to operate the locking means to place the lock in the unlocked state in response to a user operating the set of mechanical combination inputs to define an input combination that matches any one of the one or more unlock combinations,
wherein the controller includes:
a communications module configured to communicate with a lock management device via a communications network;
a microcontroller in communication with the communications module, and connected to the set of mechanical combination inputs, where the microcontroller is configured to:

compare data representing a present configuration of the mechanical combination inputs to data representing the one or more unlock combinations; and
generate, when the selected configuration matches an unlock combination represented by the unlock combination data, fastener control signals to cause one or more fastening components to move a fastener to a position to place the lock in the unlocked state;
where the lock includes a power source configured to power, at least, the microcontroller and the communications module of the lock,
wherein the microcontroller is configured to receive one or more input signals indicating an activated element for each respective mechanical combination input, and
wherein the input signals are output by detection circuitry configured to receive one or more selection signals corresponding to the activated element for each respective mechanical combination input.

2. (Cancelled) 

3. (Cancelled) 

4. (Currently Amended) The combination lock of claim 1, wherein the selection signals are generated, at least in part, based on an electrical resistance value of the corresponding activated element of each mechanical combination input.

5. (Currently Amended) The combination lock of claim 1, wherein the selection signals are generated, at least in part, based on an optical signal produced by the generation and detection of a light beam by respective optical emitter and sensor components of the combination lock.

6. (Currently Amended) The combination lock of claim 1, wherein the selection signals are generated, at least in part, based on changes in the strength of a magnetic field generated by each respective mechanical combination input, where the strength of the magnetic field generated by a 

7. (Currently Amended) The combination lock of claim 1, wherein the microcontroller is configured to: update the stored unlock combination data in accordance with lock configuration data, said lock configuration data including an indication of one or more specified unlock combinations that are to be added to, or removed from, the set of stored unlock combinations.

8. (Previously Presented) The combination lock of claim 7, wherein the lock configuration data is received from a lock management device via the communications module.

9. (Previously Presented) The combination lock of claim 7, wherein the lock configuration data is generated by the microcontroller of the lock, and where the one or more specified unlock combinations of the generated lock configuration data are determined via an unlock combination generation process of the lock.

10. (Previously Presented) The combination lock of claim 9, wherein the unlock combination generation process of the lock is a One Time Passcode (OTP) generation process performed by the microcontroller of the lock.

11. (Previously Presented) The combination lock of claim 7, wherein the lock configuration data includes, for each of the one or more specified unlock combinations, at least one of:
	a start time value indicating a time when the specified combination is to be added to, or removed from, the set of unlock combinations, such that the updating of the stored unlock combination data with respect to the specified combination occurs at the start time; and
	a time duration value indicating a time period for which the specified combination is to be added to, or removed from, the set of unlock combinations, such that the specified combination is again removed from, or added back to, the stored unlock combination data respectively after the expiry of the time period.

12. (Previously Presented) The combination lock of claim 11, wherein the microcontroller is 
i)	 lock status data indicating, at least, the present state of the lock and an indication of a date-time-location value of the most recent transition to said state; and 
ii) lock operation data including at least one of:
battery usage data indicating the amount of power remaining in the battery of the lock; and
unlocking operation data indicating the unlock combinations represented by the presently stored unlock combination data.

13. (Previously Presented) The combination lock of claim 12, wherein the lock operational data includes lock synchronisation data that, when processed by the lock management device, synchronises the unlock combination generation process of the smart lock with a corresponding process of the lock management device.

14. (Currently Amended) A lock management system for managing a combination lock, including:
	a lock management device, including:
		a communications interface to receive data;
at least one computer processor to execute program instructions; and
a memory, coupled to the at least one computer processor, to store program instructions for execution by the at least one computer processor to automatically:
generate lock selection data representing the selection of a lock from one or more combination locks registered to an administrator of the lock management device;
generate lock configuration data including an indication of one or more unlock combinations of a set of mechanical combination inputs of the selected lock, said set of mechanical combination inputs being operable by a user to define an input combination, the one or more unlock combinations being associated with an unlocked state of the selected lock; and
		transmit the lock configuration data to the selected lock via the communications interface, and
where the selected lock is the combination lock in accordance with claim 7.

15. (Previously Presented) The lock management system of claim 14, wherein the lock management device is configured to:
	retrieve user data representing a user of the combination lock;
	generate user notification data representing a user notification for the user of the combination lock, the user notification data including:
at least one of the specified unlock combinations of the set of mechanical combination inputs included within the lock configuration data transmitted to the combination lock; and
an indication that the at least one specified unlock combination is to be added to, or removed from, the set of unlock combinations for the combination lock; and
	transmit the user notification data to a user device of the user, said user device determined by the user data.

16. (Previously Presented) The lock management system of claim 14, wherein the lock management device is configured to:
	receive lock update data from a registered lock, the registered lock being any of the one or more combination locks registered to the administrator, the lock update data including: i) lock status data representing, at least, the present state of the registered lock and an indication of a date-time-location value of the most recent transition to said state; and ii) lock operation data representing at least one of:
	an indication of the power level of the battery of the registered lock; and
	an indication of the set of unlock combinations represented by the unlock combination data of the registered lock; and
	process the lock update data to generate lock usage data representing usage information for the registered lock over a particular period of time.

17. (Currently Amended) A lock management system for managing a combination lock, including:
	a lock management device, including:
		a communications interface to receive data;
at least one computer processor to execute program instructions; and
a memory, coupled to the at least one computer processor, to store program 
generate lock selection data representing a selection of a lock from one or more combination locks registered to an administrator of the lock management device; and
generate lock configuration data including an indication of one or more unlock combinations of a set of mechanical combination inputs of the selected lock, said set of mechanical combination inputs being operable by a user to configure the mechanical combination inputs in accordance with a desired input combination, the one or more unlock combinations being associated with an unlocked state of the selected lock,
	where the one or more unlock combinations of the generated lock configuration data are the same one or more unlock combinations that are determined via an unlock combination generation process of the selected lock, and
where the selected lock is the combination lock in accordance with claim 7.

18. (Previously Presented) The lock management system of claim 17, wherein the unlock combination generation process of the selected lock is a One Time Passcode (OTP) generation process performed by the microcontroller of the selected lock.

19. (Previously Presented) The lock management system of claim 18, wherein the lock management device is configured to: 
generate lock configuration data indicating the one or more unlock combinations by performing a corresponding One Time Passcode (OTP) generation process that is synchronised with the OTP generation process of the selected lock; and 
transmit, via the communications interface, the generated lock configuration data to a user device of a user of the selected lock.

20. (Currently Amended) A method for managing a combination lock, including:
storing, within the combination lock, unlock combination data representing one or more unlock combinations of the combination lock, the combination lock having a set of mechanical combination inputs being operable by a user of the combination lock to configure the mechanical combination inputs in accordance with a desired input combination;
comparing, by the combination lock, data representing the configuration of the set of 
generating, by the combination lock, when the configuration of the set of mechanical combination inputs matches an unlock combination represented by the unlock combination data, fastener control signals to cause one or more fastening components to move a fastener from a first position in which the combination lock is in a locked state to a second position in which the combination lock is in an unlocked state; and
updating, by the combination lock, the stored unlock combination data in response to lock configuration data received from a lock management device, said lock configuration data including an indication of one or more specified unlock combinations that are to be added to, or removed from, the set of stored unlock combinations.

21. (Previously Presented) The combination lock of claim 1, wherein the set of mechanical combination inputs includes a keypad or a set of mechanical combination reels, wheels or dials.

22. (Previously Presented) The combination lock of claim 1, wherein the set of mechanical combination inputs includes a set of mechanical combination reels.

23. (Currently Amended) The method of claim 20, wherein the set of mechanical combination inputs includes a keypad or a set of mechanical combination reels, wheels or dials.

24. (Currently Amended) The method of claim 20, wherein the set of mechanical combination inputs includes a set of mechanical combination reels.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

The proposed amendment has been entered and made of record.  
Claims 2 and 3 are canceled. 
Applicant's amendment as examiner’s amendment above with respect to the pending claims 1 and 4-24, filed November 20, 2020, places the application in condition for allowance.

Claims 1 and 4-24 are allowed.

 Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that wherein the controller includes:
a communications module configured to communicate with a lock management device via a communications network;
a microcontroller in communication with the communications module, and connected to the set of mechanical combination inputs, where the microcontroller is configured to:
store unlock combination data representing the one or more unlock combinations associated with the unlocked state of the lock;
compare data representing a present configuration of the mechanical combination inputs to data representing the one or more unlock combinations; and
generate, when the selected configuration matches an unlock combination represented by the unlock combination data, fastener control signals to cause one or more fastening components to move a fastener to a position to place the lock in the unlocked state;
where the lock includes a power source configured to power, at least, the microcontroller and the communications module of the lock,
wherein the microcontroller is configured to receive one or more input signals indicating 
wherein the input signals are output by detection circuitry configured to receive one or more selection signals corresponding to the activated element for each respective mechanical combination input.

 Referring to claim 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that storing, within the combination lock, unlock combination data representing one or more unlock combinations of the combination lock, the combination lock having a set of mechanical combination inputs being operable by a user of the combination lock to configure the mechanical combination inputs in accordance with a desired input combination;
comparing, by the combination lock, data representing the configuration of the set of mechanical combination inputs to data representing the one or more unlock combinations;
generating, by the combination lock, when the configuration of the set of mechanical combination inputs matches an unlock combination represented by the unlock combination data, fastener control signals to cause one or more fastening components to move a fastener from a first position in which the combination lock is in a locked state to a second position in which the combination lock is in an unlocked state; and
updating, by the combination lock, the stored unlock combination data in response to lock configuration data received from a lock management device, said lock configuration data including an indication of one or more specified unlock combinations that are to be added to, or removed from, the set of stored unlock combinations.

Claims 4-19 and 23-24 depend either directly or indirectly upon independent claims 1 and 20; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684